Case 1:18-cv-01489-PAB-SKC Document 87 Filed 05/14/20 USDC Colorado Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                              U.S. Magistrate Judge S. Kato Crews


  Civil Action No. 1:18-cv-01489-PAB-SKC

  KAREN NESJAN, and
  TORMOD MARC NESJAN, a/k/a Marc Nesjan,

           Plaintiffs,

  v.

  ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,

           Defendant.


        ORDER GRANTING DEFENDANT’S MOTION FOR LEAVE TO AMEND [#46]


           This Order addresses Defendant Allstate Fire and Casualty Insurance Company’s

  (“Allstate”) Motion for Leave to Amend Answer to Add Affirmative Defense (“Motion”)

  [#46]. 1 Chief Judge Brimmer referred the motion to this Court. [#47.] The Court has

  reviewed the Motion, all related briefing, the entire docket, and applicable law. No hearing

  is necessary. For the following reasons, the Court GRANTS the Motion.

                                       A. BACKGROUND

           On April 3, 2015, a T-bone collision damaged Plaintiffs’ vehicle. Allstate insured

  the vehicle under a policy of insurance that provided property damage and collision

  coverage, and Uninsured Motorist (“UIM”) coverage. It ultimately paid for the necessary

  repairs. Subsequently, Mr. Nesjan complained to Allstate that the vehicle continued to


  1   The Court uses “[# __ ]” to refer to docket entries in CM/ECF.


                                                1
Case 1:18-cv-01489-PAB-SKC Document 87 Filed 05/14/20 USDC Colorado Page 2 of 12




  function improperly due to the accident, to include: the tailgate opening on its own; the

  doors locking and unlocking on their own; and the vehicle’s alarm going off at random.

  So, Allstate authorized Mr. Nesjan to take the vehicle to a mechanic of his choice for an

  inspection. Neither the mechanic nor various technicians who later inspected the vehicle

  could identify any mechanical or technical problems; nor could they replicate the

  malfunctions Mr. Nesjan claimed. 2

         Plaintiffs then brought this case asserting breach of contract, bad faith, and

  statutory claims. 3 During discovery, Allstate retained an expert, Dr. Robert Butler (“Dr.

  Butler”), to inspect the vehicle. And on August 2, 2019, Dr. Butler issued his report. [See

  #46-1 (“Butler Report”).] Dr. Butler found that every time “the vehicle’s hatch opened or

  closed, its alarm went off . . ., or its doors unlocked, a corresponding remote RF signal

  command was recorded at the FCC-restricted frequency range that originated from a

  nearby location.” [Id. at p. 14.] He further opined that the vehicle “only experienced

  anomalies . . . while Mr. Nesjan was present” as a result of a signal received from the

  vehicle’s key fob. [See id. at p. 15.] He concluded that “[i]nspection results and data from

  the subject vehicle testing supports the hypothesis that Mr. Nesjan has a second

  operational key fob and it is being used to manually make the rear hatch open or close or

  trigger the vehicle’s alarm.” [Id.]


  2 On one occasion, technicians “suspected there may be a problem with the wiring
  harness. Allstate agreed to pay to replace the wiring harness to see if that would correct
  the alleged problems. A few weeks later,” Plaintiffs complained of additional malfunctions
  with the vehicle. [#46 at pp. 2-3.] The vehicle was taken for evaluation for the final time,
  and no issues were identified by technicians. [Id.]
  3 On August 2, 2019, the Parties stipulated to the dismissal of Claims Four, Five, and Six

  (collectively, the “UIM Claims”). [See #36.]


                                               2
Case 1:18-cv-01489-PAB-SKC Document 87 Filed 05/14/20 USDC Colorado Page 3 of 12




         Once armed with the Butler Report, Allstate filed the Motion and now seeks leave

  to amend its Answer to assert fraud as an affirmative defense. 4

                                    B. LEGAL STANDARD

         Courts apply a two-step analysis to determine whether a party may amend their

  pleading after the deadline to amend. First, the moving party must demonstrate good

  cause pursuant to Rule 16(b). See Gorsuch, Ltd., B.C. v. Wells Fargo Nat. Bank Ass’n,

  771 F.3d 1230, 1241 (10th Cir. 2014). Second, the court weighs whether the amendment

  should be allowed pursuant to Rule 15(a). Id. at 1242.

  1.     Good Cause Under Rule 16(b)

         Rule 16(b) provides that a scheduling order “may be modified only for good cause

  and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “In practice, this standard requires

  the movant to show that the ‘scheduling deadlines cannot be met despite [the movant’s]

  diligent efforts.’” Gorsuch, 771 F.3d at 1240 (citing Pumpco, Inc. v. Schenker Int’l, Inc.,

  204 F.R.D. 667, 668 (D. Colo. 2001)). “Rule 16(b) does not focus on the bad faith of the

  movant, or the prejudice to the opposing party.” Colo. Visionary Acad. v. Medtronic, Inc.,

  194 F.R.D. 684, 687 (D. Colo. 2000). Rather, a movant must “show that it has been



  4 A review of the proposed Amended Answer reveals that Allstate also seeks to amend
  its Answer to assert a statute of limitations defense and plead additional details on the
  total loss provision of the insurance policy, though not discussed in the Motion or Allstate’s
  Reply. [#46-3 at p. 13.] As such, the Court does not view this Motion as requesting leave
  to amend the answer for anything outside of the affirmative defense of fraud. Thus, this
  Order only concerns amendment for purposes of asserting the affirmative defense of
  fraud. Even if the Court did consider the Motion to encompass these additional
  amendments, the Court has serious concerns about whether there is sufficient excusable
  neglect under Rule 6, and their timeliness under the Rule 15(a) analyses to warrant
  granting leave to make said amendments. See infra., Section C.


                                                3
Case 1:18-cv-01489-PAB-SKC Document 87 Filed 05/14/20 USDC Colorado Page 4 of 12




  diligent in attempting to meet the deadlines, which means it must provide an adequate

  explanation for any delay.” Minter v. Prime Equip Co., 451 F.3d 1196, 1205 n.4 (10th Cir.

  2006). This “requirement may be satisfied, for example, if a [movant] learns new

  information through discovery or if the underlying law has changed.” Gorsuch, 771 F.3d

  at 1240 (citing Pumpco, Inc., 204 F.R.D. at 668-69). Conversely, amendments are barred

  if the movant “knew of the underlying conduct but simply failed to raise . . . the claims.”

  Id. (citing Minter, 451 F.3d at 1206).

  2.     Amendment of Pleadings under Rule 15(a)

         Rule 15(a) provides that leave to amend “shall be freely given when justice so

  requires.” Fed. R. Civ. P. 15(a). Courts have described the standard under Rule 15(a) as

  “more lenient” than that under Rule 16(b). Pumpco, 204 F.R.D. at 668. Generally, refusing

  leave to amend is only justified upon a showing of undue delay, undue prejudice to the

  opposing party, bad faith or dilatory motive, failure to cure deficiencies by amendments

  previously allowed, or futility of amendment. Id.; Frank v. U.S. West, Inc., 3 F.3d 1357,

  1365 (10th Cir.1993). Whether to allow amendment is within the trial court’s discretion.

  Burks v. Oklahoma Publ’g Co., 81 F.3d 975, 978–79 (10th Cir. 1996).

                                           C. ANALYSIS

         Allstate is seeking leave to amend after the October 1, 2018 deadline for joinder

  and amendment of pleadings. [#20 at p. 14.] Accordingly, even before considering Rules

  15(a) and 16(b), the Court must first consider Rule 6, which requires a showing or finding

  of excusable neglect where, as here, a party seeks relief after an applicable deadline has

  expired. Fed. R. Civ. P. 6(b).



                                                4
Case 1:18-cv-01489-PAB-SKC Document 87 Filed 05/14/20 USDC Colorado Page 5 of 12




         A finding of excusable neglect under Rule 6(b) requires both a demonstration of

  good faith by the party seeking the enlargement and a finding that there was a reasonable

  basis for not complying within the specified period. See In re Four Seasons Securities

  Laws Litigation, 493 F.2d 1288, 1290–91 (10th Cir.1974) (finding no error in enlarging

  time under Rule 6(b) in the absence of any showing of bad faith or prejudice). As the

  Tenth Circuit has explained:

         To determine whether the neglect is “excusable,” the court must take
         account of all relevant circumstances surrounding the party's omission,
         including “the danger of prejudice to the [non-moving party], the length of
         the delay and its potential impact on judicial proceedings, the reason for the
         delay, including whether it was within the reasonable control of the movant,
         and whether the movant acted in good faith.” . . . Control over the
         circumstances of the delay is “the most important single . . . factor . . . in
         determining whether neglect is excusable.”

  Stringfellow v. Brown, 1997 WL 8856 at * 1 (10th Cir. Jan 10, 1997) (internal citations

  omitted). Excusable neglect is a higher standard than the good cause required to modify

  a scheduling order under Rule 16(b)(4).

         No party directly addressed excusable neglect in their pleadings. But Allstate does

  argue good cause and offers a reasonable basis for its failure to seek to amend its

  pleading before the applicable deadline. Allstate argues it was not aware it had a fraud

  defense until it received the Butler Report, which it received after the applicable deadline.

  [#46 at p. 6.] Although Allstate suspected fraud after the numerous vehicle inspections, it

  took the prudent course and hired an expert to determine and verify the facts before

  seeking to put fraud on the table. This was sound from a Rule 11 standpoint and when

  considering the heightened pleading standard for fraud claims under Rule 9(b). Because




                                               5
Case 1:18-cv-01489-PAB-SKC Document 87 Filed 05/14/20 USDC Colorado Page 6 of 12




  this new information is an intervening circumstance beyond Allstate’s control, the Court

  finds Allstate’s neglect to seek this amendment sooner is excusable.

        1.     Good Cause Under Rule 16(b)

        For the reasons stated above, the Court finds good cause under Rule 16(b) to

  modify the Scheduling Order to allow amendment of the Answer to assert an affirmative

  defense of fraud.

        Plaintiffs take issue with when Allstate became aware of the facts underlying its

  fraud defense and waiting “many weeks” before filing for the subject relief. [Id.] “In the

  Tenth Circuit, untimeliness alone is an adequate reason to refuse leave to amend.”

  Duncan v. Manager, Dep't of Safety, 397 F.3d 1300, 1315 (10th Cir.2005). The important

  inquiry is not simply whether Defendant has delayed, but whether such delay is undue.

  Minter, 451 F.3d at 1206. Delay is undue “when the party filing the motion has no

  adequate explanation for the delay,” Frank v. U.S. West, Inc., 3 F.3d 1357, 1365–66 (10th

  Cir. 1993), or when “the party seeking amendment knows or should have known of the

  facts upon which the proposed amendment is based but fails to include them in the

  original complaint.” Las Vegas Ice & Cold Storage Co. v. Far West Bank, 893 F.2d 1182,

  1185 (10th Cir.1990) (citation omitted). In this analysis, the Court considers whether the

  proposed amendment was based on new evidence that was unavailable at the time of

  the original pleading. Stanerson v. Colo. Blvd. Motors, Inc., No. 06–0856, 2006 U.S. Dist.

  LEXIS 80124 (D. Colo. Nov. 2, 2006).

        The Parties agree that the fraud defense is asserted based on the findings in the

  Butler Report. [#46 at p. 6; #50 at p. 3.] The Butler Report was completed and given to



                                              6
Case 1:18-cv-01489-PAB-SKC Document 87 Filed 05/14/20 USDC Colorado Page 7 of 12




  Allstate on or about August 2, 2019. 5 [#46-1 at p 2.] Forty days later, it filed the Motion

  and proposed Amended Answer. [See generally 46.] Moving to amend forty days after

  receipt of the information forming the basis for amendment is not an undue delay. See,

  e.g., McCain v. Taylor, No. 09-cv-02982-LTB-KLM, 2010 WL 2521065, at *1 (D. Colo.

  June 17, 2010) (133 days not an undue delay); see also Mock v. Allstate Ins. Co., 17-CV-

  02592-KLM, 2018 WL 6243912, at *3 (D. Colo. Aug. 31, 2018) (3 months not an undue

  delay). This is especially true here, where Allstate seeks leave to assert fraud—a defense

  subject to Rule 9’s heightened pleading standard. Fed. R. Civ. P. 9(b). Therefore, the

  Court finds Allstate exercised diligent effort to obtain this information under the

  circumstances. There is good cause for extending the deadline to amend pleadings to

  allow for Allstate’s amendment to assert a fraud defense.

  2.     Amendment under Rule 15(a)

         Plaintiffs’ challenge Allstate’s remaining fraud amendment on four bases: (a)

  untimeliness; (b) futility, (c) undue prejudice; and (d) bad faith and dilatory motive. [#50

  at pp. 2-10.]

         a. Untimeliness

         Having addressed the issue of timeliness above, the Court finds no undue delay.

  See Dakota Station II Condominium Assoc., Inc. v. Auto-Owners Ins. Co., No. 14-cv-

  2839-RM-NYW, at *4 (D. Colo. Oct. 30, 2015) (declining to consider undue delay


  5 Neither party provides the Court with the exact date that Allstate became aware of Dr.
  Butler’s findings. [See #50 at p. 3 (Plaintiffs’ Response asserting Allstate received the car
  inspection results in July 2019 without any support for said assertion); see also [#52 at p.
  2 (Allstate’s Reply noting that the Butler Report is dated August 2, 2019).] The precise
  date appears to be somewhere between July 2019 and August 2, 2019.


                                               7
Case 1:18-cv-01489-PAB-SKC Document 87 Filed 05/14/20 USDC Colorado Page 8 of 12




  argument under Rule 15(a) after finding good cause under Rule 16(b) to modify the

  scheduling order deadline for amendment of pleadings).

         b. Futility

         A court may deny a motion for leave to amend as futile “when the proposed

  amended complaint would be subject to dismissal for any reason, including that the

  amendment would not survive a motion for summary judgment.” E.Spire Commc’ns, Inc.

  v. N.M. Pub. Regulation Comm’n, 392 F.3d 1204, 1211 (10th Cir. 2004) (citation omitted).

  Plaintiffs’ primary argument here is that the Butler Report would not pass scrutiny under

  Daubert and that it fails to meet Rule 9(b)’s heightened pleading standard. [See #50 at

  pp. 4-7, 8-10.]

         On these arguments, the Court finds that judicial economy warrants this Court’s

  restraint from a detailed futility analysis in the context of the instant motion. Cf. Fuller v.

  REGS, LLC, No. 10-cv-01209-WJM-CBS, 2011 WL 1235688, at *3 (D. Colo. Mar. 31,

  2011) (the court was “guided by pragmatism and efficiency” in exercising its discretion to

  grant the motion to amend rather than apply futility analysis). The Supreme Court guides

  that “[t]he Federal Rules reject the approach that pleading is a game of skill in which one

  misstep by counsel may be decisive to the outcome and accept the principle that the

  purpose of pleading is to facilitate a proper decision on the merits.” Conley v. Gibson, 355

  U.S. 41, 48 (1957). The liberal granting of motions for leave to amend reflects this basic

  principle and further courts’ general policy that “pleadings should enable a [defense] to

  be heard on its merits.” Carr v. Hanley, 2009 WL 4693870, *1 (D. Colo. Dec. 3, 2009)




                                                8
Case 1:18-cv-01489-PAB-SKC Document 87 Filed 05/14/20 USDC Colorado Page 9 of 12




  (quoting Calderon v. Kansas Dep't of Soc. & Rehab. Servs., 181 F.3d 1180, 1186 (10th

  Cir.1999)).

         c. Undue Prejudice

         To the extent the Plaintiff argues undue prejudice, “[p]rejudice to the nonmoving

  party is the most important factor in considering whether amendment should be

  permitted.” Minter, 451 F.3d at 1207. “Courts typically find prejudice only when the

  amendment unfairly affects the [opposing party] ‘in terms of preparing [its] defense to the

  amendment.’” Id. at 1208 (quoting Patton v. Guyer, 443 F.2d 79, 86 (10th Cir. 1971)).

  “Most often, this occurs when the amended claims arise out of a subject matter different

  from what was set forth in the [original pleading] and raise significant new factual issues.”

  Id. (citations omitted).

         Here, Plaintiffs argue that they would be unduly prejudiced if the Court permits

  amendment for the following reason: “Defendant’s proposed amendments will re-open

  the need for more discovery than had been requested in the parties’ recent joint motion.

  If permitted, the subject relief will severely prejudice Plaintiff if Plaintiff is not permitted to

  adequately discover the basis of the amendment.” [#50 at p. 4.]

         Thus, any prejudice is easily cured by the Court allowing any necessary discovery

  related to the amendment. Moreover, engaging in discovery, by itself, is not prejudicial to

  a party; it is inherent in litigation. And since the proposed amendment appears to relate

  solely to the Butler Report findings and Plaintiff’s own conduct, it is unclear what additional

  discovery Plaintiffs might need (and Plaintiffs are not specific) beyond a deposition of Dr.




                                                  9
Case 1:18-cv-01489-PAB-SKC Document 87 Filed 05/14/20 USDC Colorado Page 10 of 12




   Butler, possibly. 6 Also, the notion that additional discovery would not be permitted due to

   scheduling deadlines is unpersuasive. The case schedule may be modified for good

   cause; certainly, a newly asserted affirmative defense of fraud is good cause to allow

   limited additional discovery, if necessary. Fed. R. Civ. P 16(b)(4). Even Allstate concedes:

   “Plaintiffs will be permitted discovery into the factual issues, including the opinions of Dr.

   Butler.” [#52 at p. 3.]

          Trial in this case has not been scheduled and Allstate filed the Motion prior to the

   close of discovery. [#35.] For these reasons the Court does not find Plaintiffs will suffer

   undue prejudice.

          d. Bad Faith and Dilatory Motive

          Plaintiffs argue the proposed amendment represents “gamesmanship” and a

   “baseless attempt to avoid” coverage under the Policy. [#50 at pp. 7-9.] In support of this

   argument they ask the Court to view the amendment “as an attempt to effectively remove

   a claim from this case[,]” and state that doing so would be dispositive to their claims. [Id.

   at pp. 7-8.] Indeed, as the Parties acknowledge, violation of a fraud clause voids the entire

   claim, not just the portion it pertains to. See, e.g., Am. Diver's Supply & Manuf. Corp. v.

   Boltz, 482 F.2d 795, 798 (10th Cir.1973) (“The penalty for attempted fraud in an insurance

   case where a fraud clause exists . . . is not simply forfeiture of the excess or inflated


   6 At the time of filing, the Daubert motions deadline and discovery cut-off deadlines had
   not passed, and no trial had been set. [See #35 (Order Granting #33 Motion for Extension
   of Time).] Since this Motion was fully briefed, discovery closed on January 20, 2020, Rule
   702 Motions deadline passed on January 31,2020, and the Dispositive Motions deadline
   passed on February 10, 2020 without either Party filing a motion for summary judgment.
   [See ## 56 and 59.] To date, no trial has been set, and Chief Judge Brimmer has not set
   the Trial Preparation Conference.


                                                10
Case 1:18-cv-01489-PAB-SKC Document 87 Filed 05/14/20 USDC Colorado Page 11 of 12




   recovery amount but the voiding of all actual loss benefits as well.”); Northwestern Nat.

   Ins. Co. v. Barnhart, 713 P.2d 1360 (Colo.App.1985) (affirming the trial court's directed

   verdict allowing the insurer to recover the entire amount paid, where the fraud clause was

   violated as a result of the insured admitting he “padded” his insurance claim).

          But merely raising fraud as an affirmative defense is dispositive of nothing. Allstate

   must still carry its burden of proving its affirmative defense. See Stewart Title Guar. Co.

   v. Williams, No. 11-cv-02636-WJM-CBS, 2012 WL 5289515 at *6 (D. Colo. Oct. 25, 2012)

   (citing W. Distrib. Co. v. Diodosio, 841 P.2d 1053, 1057 (Colo. 1992) (“The burden of

   proving an affirmative defense rests upon the defendant asserting the defense.”).

   Allstate’s choice to raise this affirmative defense (like an insured’s decision to file a claim

   under their policy), without more, is not bad faith or dilatory. As discussed above, Allstate

   was diligent in investigating and now asserting its fraud defense. It did so only after

   receiving and reviewing the Butler Report. 7 Therefore, the Court finds no basis for

   concluding that the affirmative defense of fraud was brought in bad faith or with dilatory

   motive.

                                          *       *      *

          For the reasons above, IT IS ORDERED that the Motion for Leave to Amend

   Answer to Add Affirmative Defense [#46] is GRANTED. Allstate may amend its answer

   to assert fraud as an affirmative defense and to assert the related factual allegations.


   7 For purposes of this Order, the Court finds that the Butler Report provides sufficient
   factual basis to preclude a finding of bad faith or dilatory motive. This finding does not
   bear on the sufficiency of the pleading, the validity of the scientific reasoning or
   methodology under Federal Rules of Evidence 702, or the merits of the affirmative
   defense.


                                                 11
Case 1:18-cv-01489-PAB-SKC Document 87 Filed 05/14/20 USDC Colorado Page 12 of 12




             IT IS FURTHER ORDERED that Defendant shall file a clean version of the

   Amended Answer and Counterclaims that complies with this Order within three business

   days. 8

             IT IS FURTHER ORDERED that a Telephonic Status Conference is set for

   Thursday, May 28, 2020 at 9:30 A.M. before Magistrate Judge S. Kato Crews. The Parties

   should be prepared to discuss any need for additional discovery in light of this Order. The

   Court will issue a restricted minute order with call in information prior to the Status

   Conference.



   DATED: May 14, 2020

                                                    BY THE COURT:


                                                    ___________________________
                                                    S. Kato Crews
                                                    U.S. Magistrate Judge




   8The Amended Answer shall not include the newly added statute of limitations defense
   or additional details on the total loss provision of the insurance policy. See supra note 4.


                                               12
